IN THE COURT OF CRIMINAL APPEALS
                  OF TEXAS
                          NO. PD-0125-14



           VERA ELIZABETH GUTHRIE-NAIL, Appellant

                                   v.

                        THE STATE OF TEXAS

              ON STATE'S MOTION FOR REHEARING
              FROM THE FIFTH COURT OF APPEALS
                       COLLIN COUNTY

           Per curiam. Y EARY, J., filed a dissenting opinion. M EYERS,
J., did not participate.

                            O P I N I O N

     Having granted the State's motion for rehearing in this case, and

having considered its merits, we now conclude that the State's motion

was improvidently granted. We deny the State's motion for rehearing.

No further motions for rehearing will be entertained.
Delivered: November 23, 2016
Publish